POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS that the undersigned Director and Sr. Vice President of Greenspring Fund, Incorporated (the “Registrant”) hereby constitutes and appoints Charles vK. Carlson and Elizabeth A. Swam, and each of them severally, my true and lawful attorneys-in-fact, to sign for me, in my name and in my capacity as Director and Sr. Vice President of the Registrant, any and all Board-approved amendments to the Registration Statement on Form N-1A under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, (File Nos. 002-81956; 811-03627) filed with the U.S. Securities and Exchange Commission, and all instruments necessary in connection therewith, granting to my said attorneys-in-fact, and each of them severally, full power and authority, including, but not limited to, full power of substitution and revocation, to do or cause to be done in my name and on my behalf each and every act and thing whatsoever requisite or advisable to be done in the premises, as fully and to all intents and purposes as the undersigned might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact or their substitutes, or any of them, may lawfully do or cause to be done by virtue of these presents and my signature as it may be signed by said attorneys-in-fact or their substitutes, or any of them, to any and all amendments to said Registration Statement. IN WITNESS WHEREOF, pursuant to the requirements of the Securities Act of 1933, as amended, this instrument has been signed below by the undersigned in the capacity and on the date indicated. SIGNATURE TITLE DATE /s/ Michael J. Fusting Director and Sr. February 11, 2009 Michael J. Fusting Vice President
